MEMORANDUM OPINION
No. 04-06-00189-CV
Roberto PENA,
Appellant
v.
Arturo GARCIA, Fernando Pena, Michael Appell, and Adami, McNeil, Paisley & Appell ,
Appellees
From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 01-08-39753-CV
Honorable Richard C. Terrell , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons, Justice


Delivered and Filed: October 18, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal stating that the parties have settled all issues in dispute.  The motion
contains a certificate of service to appellees, who have not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.
       PER CURIAM